DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
A certified copy of the foreign priority application is in the file wrapper as of 01/28/2021.

Status of Previous Claim Objections
The previous objection to claim 26 is withdrawn in view of the amendment to the claim.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejections of claims 1-29 under 35 U.S.C. § 112(b) is withdrawn in view of the amendments to claims 1, 7, 11-13, and 19-21.

Status of Withdrawn Claims
This application is in condition for allowance except for the presence of claims 30-37, which are directed to an invention non-elected without traverse.  The withdrawn claims are not eligible for rejoinder because they do not require all of the features of the allowable claims.  Additionally, an allowable method of manufacture does not necessarily translate to the resulting product being allowable.  Accordingly, claims 30-37 have been cancelled.  See MPEP § 821.04.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 30-37.	(canceled)
 
Allowable Subject Matter
Claims 1-29 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are US 2014/0283953 (A1) to Waeckerle et al. (“Waeckerle”) and US 2018/0112287 (A1) to Fitterling (“Fitterling”).  Both Waeckerle and Fitterling disclose hot rolling, cold rolling, and annealing Fe-Co alloy, wherein the annealing is conducted in two steps.  
Waeckerle’s annealing after cold rolling contains a running/successive (continuous) annealing step followed by a static (stationary) optimization annealing step.  Para. [0040], [0042], [0054].  Waeckerle specifically teaches that the continuous annealing must occur (first) because the structure is different from that produced by static annealing.  Para. [0042], [0080].  Fitterling’s annealing after cold rolling contains a strand (continuous) annealing step followed by a batch (stationary) annealing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2017/016604 (A1) to Waeckerle et al. (US 2018/0223401 (A1) is English equivalent) discloses a method of making a cold-rolled and annealed ferrous alloy containing, among other elements, cobalt in an amount of 35% or more in one embodiment.  Abstract; para. [0041].  Cold rolling passes are separated by continuous or static annealing.  Para. [0097], [0104].  A final recrystallization annealing is carried out.  Para. [0108]-[0110].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
May 6, 2021